DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 8/20, 12/20, 9/21, 1/22 and 5/22 have all been considered and placed of record.  The five initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 26, the usage of conjunction OR in combination with the coordinating conjunction AND as in “and/or” does not define equivalent structure.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 10,832,849).
Re claim 25, Hwang discloses a wireless transmission apparatus having, inter alia, a mobile device comprising a receiver coil (i.e. col 3, lines 45-50), a casing 100 having a top plate, a bottom plate and plural of lateral walls (i.e. inherent from figs 1-2) wherein an accommodating space is defined by the top plate 150 (i.e. fig 3 shows exploded view showing space formed by top plate/cover 150 to accommodate coils 111-113), a transmitter driving board 161-162 disposed within the space to convert external energy into driving energy (i.e. see col 4, line 65), transmission coils 111-113 disposed in the space to wirelessly charged the receiver coils of the mobile device.  See figs 1-3.  However, it does not explicitly disclose the top plate being made of a printed circuit board.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have fabricated the top plate from plastic or PCB, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Re claims 27 and 30, a portable mobile device is supported by the top plate of the wireless charging device.
Re claim 28, the same reason applied to claim 25 applied here.  Further, Hwang does not disclose the top plate, the bottom, the lateral walls AND the partition plate are integrally formed as a one-piece structure.  It would have been obvious to have made the plates and the walls into a one-piece structure since it has been held that integral structure is made from separate parts. 

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 10,832,849) in view of document CN207664718U (‘718).  Hwang does not disclose first and/or second fins protruding from the lateral walls or the bottom plate.  Document ‘718 teaches a wireless charging apparatus having fins protruding from the lateral walls of its device to better heat dissipation.  It would have been obvious to have replaced heat plates of Hwang with the fins of the document ‘718 to proper venting heat away from the device. 

Allowable Subject Matter
Claims 1-24 are allowed.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087